Citation Nr: 9910869	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  95-02 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had qualifying active military service during the 
Vietnam Era.  This appeal arises from a rating action of 
April 1993.


FINDINGS OF FACT

1.  The veteran was born in February 1956; he has a 4th grade 
education; his occupational experience includes work as a 
maintenance man doing electrical, carpentry, and plumbing 
work; he also has had experience as a Pizza Hut Manager and 
as a carpet and upholstery cleaning operation owner.

2.  He was out of work from January 1991 to October 1994, 
receiving State Compensation for job injuries; he received a 
permanent disability rating of 81 percent of total disability 
from the State of California, in March 1993.

3.  The veteran's disabilities include degenerative changes 
of the cervical spine, rated 10 percent; disc disease from L-
3 through S-1, rated 10 percent; carpal tunnel syndrome, 
right hand, rated 10 percent; and carpal tunnel syndrome, 
left hand, rated 10 percent.  Scabies and right ankle 
disability are rated non-compensable, peptic ulcer disease 
and anxiety and depression are diagnosed by history only, and 
headaches were not noted on recent VA examination for 
disability evaluation purposes.  The combined rating for the 
veteran's disabilities is 40 percent.

4.  He currently owns and operates a carpet cleaning company.

5.  The veteran does not have permanent disability of 
sufficient severity to preclude all types of substantially 
gainful employment consistent with his age, education, and 
occupational experience.


CONCLUSION OF LAW

The veteran is less than 100 percent disabled and is not 
unemployable by reason of permanent ratable disability.  
38 U.S.C.A. §§ 1502, 1521, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.3, 3.314, 3.321, 3.340, 3.342, 4.15, 4.16, 
4.17, 4.18 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regulatory Background

It is the responsibility of any person filing a claim for a 
benefit administered by VA to submit evidence sufficient to 
justify a belief in a fair and impartial mind that the claim 
is well grounded.  If the claimant submits a well-grounded 
claim, VA shall assist the claimant in developing the facts 
pertinent to his or her claim.  38 U.S.C.A. § 5107.

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 
C.F.R. §§ 3.3, 3.314, 3.340(b), 3.342, 4.15.

There are alternative bases upon which a finding of permanent 
and total disability for pension purposes may be established.  
The veteran may establish that he has a lifetime impairment 
which is sufficient to render it impossible for the "average 
person" to follow a substantially gainful occupation under 
the appropriate diagnostic codes of the VA Schedule for 
Rating Disabilities (rating schedule).  The "average 
person" standard is outlined in 38 U.S.C.A. § 1502(a)(1) and 
38 C.F.R. §§ 3.340(a), 4.15.

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding him or her from securing and following 
substantially gainful employment. 38 U.S.C.A. § 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and; if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.  
38 C.F.R. § 4.16(a).  However, even if a veteran cannot 
qualify for permanent and total disability under the above 
rating scheme following applicable schedular criteria, a 
permanent and total disability rating for pension purposes 
may be granted on an extraschedular basis if the veteran is 
found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2), 4.16(b), 4.17(b), 4.18.

Special consideration must be given the question of 
permanence in the case of veterans under 40 years of age.  
For such veterans, permanence of total disability requires a 
finding that the end result of treatment and adjustment to 
residual handicaps (rehabilitation) will be permanent 
disability of the required degree precluding more than 
marginal employment.  Severe diseases and injuries, including 
multiple fractures or the amputation of a single extremity, 
should not be taken to establish permanent and total 
disability until it is shown that the veteran, after 
treatment and convalescence, has been unable to secure or 
follow employment because of the disability and through no 
fault of the veteran.  38 C.F.R. § 3.342(c) (1998).


Factual Background

The veteran, in an application for pension benefits in March 
1992, reported filing a workers' compensation claim in 
January 1991, that was still pending.  He reported being 
permanently and totally disabled due to carpal tunnel 
syndrome, both hands, back injury, chronic ulcers, and a 
psychiatric disorder due to job stress.

Submitted in support of his claim are copies of records of 
private examination and evaluation, physical and psychiatric, 
in 1991 and 1992, for a claim for State Compensation 
Insurance.

M. A., M.D., in an initial neurological evaluation report 
dated January 28, 1991, gave a background on the veteran's 
employment and termination in January 1991.  It was reported 
that the veteran worked on a full-time basis for 
approximately 2 years doing motel maintenance, which entailed 
performing plumbing, electrical, carpentry, and tile work.  
The appellant's present complaints were listed, and there was 
physical examination, including electrodiagnostic studies.  
The initial diagnostic impressions were:  Slight to moderate 
muscle contraction headaches; recurrent myoligamentous injury 
of the cervical spine; moderate bilateral carpal tunnel 
syndrome, as shown by the abnormal nerve conduction study; 
recurrent myoligamentous injury of the lumbosacral spine; and 
irritation of the right L-4 nerve root, as shown by the 
abnormal electromyographic analysis.  It was reported that 
the veteran was currently temporarily totally disabled.  

G. W., M.D., in a February 10, 1992, letter to the Workers' 
Compensation Appeals Board, noted review of the October 9, 
1991, MRI of the lumbar spine.  Final diagnoses for the 
veteran were strain/sprain of the thoracolumbar spine, 
superimposed over mild spinal stenosis and disc bulging at 
the L3-4, L4-5 and L5-S1 levels; and bilateral carpal tunnel 
syndrome.  Prophylactic work restrictions, in regard to the 
bilateral injured wrists, included no repetitive heavy 
lifting as well as no repetitive gripping and grasping 
activities.  Based on the mild disc bulges, any type of very 
heavy work was to be avoided.

P. H., D.C., submitted a comprehensive chiropractic 
evaluation based on examination February 11, 1991.  The 
veteran's chief complaints were headaches, neck pain and 
numbness in both hands.  The clinical impressions were acute 
stress syndrome; cervical of "Lumbar Nyospasm;" lumbar 
facet syndrome; and stress, situationally induced.

J. N., D.O., psychiatrist, in an initial comprehensive 
psychiatric consultation report, dated March 6, 1991, noted 
evaluation for symptoms of depression and anxiety arising out 
of pressure and harassment at the workplace.  His physical 
and emotional complaints were recorded.  The Axis I diagnosis 
was major depression, single episode, moderate.  The current 
GAF score was 55, and highest in the last year was 70.  

F. C., Ph.D., in psychological evaluations dated in February 
and March 1991, noted that the veteran worked as a 
maintenance man from April 1989 until an injury in January 
1990, and that he came for evaluation of symptoms of 
depression and anxiety.  His job duties had involved 
plumbing, electrical and carpentry work.  The veteran 
reported that he attended the 11th grade until he left and 
joined the service.  He stated that he had worked a variety 
of jobs, such as being a foreman for a glass company and 
doing maintenance duties.  In the March 1991 report it was 
noted that the veteran was still depressed and anxious, and 
he reported being very angry and agitated.  He had not 
returned to work or found another job, was still on 
disability, and was worried about his financial problems.  
The diagnosis was major depression single episode, moderate.  
The GAF score was 59.

R. K., D.C., chiropractor, in a report dated March 26, 1991, 
noted that the veteran had been coming regularly for physical 
therapy and chiropractic adjustments, and this was a final 
examination.  The examiner's impression was cervicalgia.  
Persistent muscle spasm accounted for 10 percent whole body 
impairment.  The spinal impairment was slight, with a 
disability percentage of 15 percent, with a work restriction 
for very heavy lifting.  He was eligible for vocational 
rehabilitation.

M. F., M.D., in an initial comprehensive internal medicine 
examination report, dated April 4, 1991, provided a 
background on the appellant, and findings on review of 
systems.  The clinical impressions were depression and 
anxiety, due to work-related stress; back pain; and peptic 
ulcer disease.  The veteran was considered temporarily and 
totally disabled for 2 months to allow further evaluation and 
treatment.  

R. B., M.D., orthopedic surgeon, in an initial orthopedic 
evaluation, dated May 2, 1991, gave the veteran's 
occupational history, history of injury as related by the 
veteran, systems review, and physical examination findings.  
It was reported that he had worked for 2 years as a 
maintenance man for a motel.  Prior to that he was a 
maintenance man for an apartment and managed the apartment 
for 3 years.  Prior to that he worked for Kerr Glasses as a 
box maker, and then in Quality Control and then as a foreman 
for 3 years.  Prior to that he had owned his own business 
doing carpet and upholstery cleaning for 3 years.  Prior to 
that he was a silk screen apprentice and a supervisor for 1 1/2 
years.  Prior to that time he had been a manager of a Pizza 
Hut for a year.  He also worked in a tomato factory.  The 
diagnosis was early carpal tunnel syndrome, bilaterally.  It 
was opined that the veteran was able to return to his usual 
and customary work even though his hands will likely be 
symptomatic.  Also in the absence of any objective findings 
in his spine, chiropractic treatments should be discontinued 
and he should be encouraged to return to employment.

M. F., M.D., in an internal medicine report dated August 15, 
1991, noted multiple somatic complaints, objective findings 
of abdomen tenderness, lower back tenderness, and 
psychological testing by F. C., Ph.D., showing depression and 
anxiety.  The veteran's current status was "permanent and 
stationary."  He was limited in work possibilities due to 
described symptoms, and he was eligible for vocational 
rehabilitation.  

J. N., D.O., submitted a final psychiatric evaluation dated 
June 6, 1991, to the State Compensation Insurance.  The DSM-
III-R Axis I diagnosis was major depression, single episode, 
moderate, versus adjustment disorder, depressed with 
homicidal and suicidal thoughts.  The Axis II diagnosis was 
borderline personality disorder, severe.  His current GAF 
(global assessment of functioning) score was 55, and highest 
in the last years was 70.  It was reported that he was 
permanent and stationary in his condition, and was 
uncooperative and "uncompliant" with the medical regimen.

F.C., Ph.D., licensed psychologist, in a final medical/legal 
psychological evaluation report dated August 15, 1991, showed 
an Axis I diagnosis of moderate major depression, single 
episode, no Axis II diagnosis.  There was a current GAF score 
of 60, highest in the last year, 75.  His condition was 
considered permanent and stationary from a psychological 
standpoint, and his mental disability was considered slight.  
It was noted that he had a good prognosis based on his good 
pre-morbid level of functioning.

R. V., M.D., psychiatrist, in a re-evaluation report dated 
August 21, 1991, showed an Axis I diagnosis of major 
depression, single episode, moderate, no Axis II diagnosis.  
It was reported that the veteran was totally and temporarily 
disabled due depression, anxiety, impairment in 
concentration, emotional lability with agitation, and 
moderate somatic pains.

An MRI (magnetic resonance imaging) of the lumbar spine, 
dated October 9, 1991, resulted in impressions of mild spinal 
stenosis at L3-4 and L4-5, primarily due to a congenitally 
narrow spinal canal with superimposed 1 millimeter (mm) 
posterior disc bulging at L3-4 and 2 mm posterior disc 
bulging at L4-5; minimal, approximately 1 mm posterior disc 
bulging at L5-S1; and mild right and minimal left 
degenerative changes involving the facet joints.

Dr. W., in a letter to the Workers' Compensation Appeals 
Board, dated December 23, 1991, noted the veteran's 
complaints involving his wrists and low back, that his 
employment in January 1991 had been terminated for reasons 
other than medical, that he had not returned to work, and was 
treating with an orthopedic physician at this time.  
Examination and X-ray study results were given, and the 
diagnoses were strain/sprain of the thoracolumbar spine; 
bilateral carpal tunnel syndrome; rule out herniated nucleus 
pulposus, lumbar spine.  Dr. W. was prepared to recommend 
bilateral carpal tunnel release for the veteran, and found 
the veteran to be permanent and stationary, with no 
additional appoints to be given.

VA general medical examination was performed in April 1992.  
At that time the veteran complained of nerve damage in both 
hands since August 1990, evaluated as carpal tunnel syndrome, 
with splinting, physical therapy and surgery indicted but not 
completed.  He continued to complain of intermittent tingling 
and numbness in both hands throughout the day.  He also 
complained of chronic low back pain since the end of 1990, 
chronic stress, peptic ulcer disease, chronic neck pain and 
right ankle pain.  X-ray studies of the cervical and lumbar 
spine showed degenerative spurring at the C5-6 level, and 
degenerative changes (spur formation) involving the 
thoracolumbar spine, no other definitive abnormalities 
demonstrated.  The diagnoses were chronic pain syndrome with 
low back, neck, right ankle and abdominal pains; anxiety; 
history of degenerative joint disease and degenerative disc 
disease by MRI; and history of colon polyps.  

VA mental examination, also in April 1992, noted that the 
veteran was currently involved in a compensation suit against 
his former employer for stress.  It was noted that currently 
he was more or less homeless, and had been unemployed for 
close to a year.  He had been seeing compensation physicians 
for evaluation but had no definitive treatment or therapy.  
He had been in rehabilitation and was beginning to get some 
therapy but "this was pulled by State Compensation."  On 
Mental status examination he was easily excitable, argued his 
case, went into detail, and his logic system and memory were 
good.  His spontaneous reporting did not indicate symptoms of 
insomnia, and basically he had a sort of pervasive anger and 
frustration with his former employer and his current 
situation.  He reported a third grade reading education, and 
the examiner suspected either a mild disability or some 
hyperactivity, and was not sure whether he continued to have 
a learning disability.  The examiner did not see him as 
clinically depressed but more aggressively frustrated.  
Psychiatrically, Axis I, he did not meet formal criteria.  He 
did have a sort of stress/chronic anxiety profile.  There was 
no Axis II diagnosis.

A rating action, apparently in April 1993, denied the 
veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes.  The veteran filed 
his NOD in November 1993, a statement of the case (SOC) was 
issued in December 1994, and the veteran's substantive appeal 
was received in February 1995.  At that time he reported 
having a doctor's report showing that he was 81 percent 
disabled.  

Received in August 1993 were duplicate copies of records of 
medical evaluation and examination for the veteran in 1991 
and 1992.  There were also copies of a letter from an 
attorney to the State Compensation Insurance Fund, and a 
summary determination of a permanent disability rating for 
the veteran from Workers' Compensation.  The disability 
determination was a permanent disability rating of 81 percent 
of "total disability which is equivalent to 469.54 weeks of 
disability payment.""  Thereafter he would receive a life 
pension of $33.08 a week, commencing within 14 days after the 
date of the last payment of temporary disability indemnity.

The May 21, 1993, letter from the attorney to the insurance 
fund noted various computations of permanent disability, and 
that a compromise in the sum of $110,000.00 was recommended.

In hearing testimony in August 1996, the veteran reported 
that he was presently employed and had his own business.  A 
request was made for pension benefits from January 1991 
through August 19, 1994, the time period he was precluded 
from employment by his disabilities.  His disabilities were 
said to include bilateral carpal tunnel syndrome, problems 
with the lumbar spine, an ulcer from stress and torn 
ligaments in the right ankle.  He reported owning a carpet 
cleaning company that hired carpet cleaners to do the 
cleaning work.  He just called customers and scheduled jobs.  
The business started in October 1994.  From August to October 
1994 he was not working and borrowed money from his family.  
His wife worked.  From January 1991 to August 1994 he 
received state disability, about $148.00 a week.  His spouse 
testified that the veteran collected disability for 3 years, 
it stopped for 6 months, then resumed for 6 months, and then 
ended.  The veteran felt that there was a need for further 
treatment for his disabilities but he could not afford it.  
He was taking no medication and receiving no treatment.  The 
veteran and his spouse were separated for part of the time in 
question, and did not get back together until September 1992.  
At that time she was grossing $1,600 a month working 
temporary at $10.00 an hour.  In May 1993 she was hired on a 
permanent basis, at $11.00 an hour.  The veteran received 
unemployment, roughly $150.00 every 2 weeks, for the 6 months 
that he did not receive disability payments.

The veteran testified that he last saw a doctor in 1994, and 
that he had submitted the results from Workers' Compensation 
to the VA, showing his disability.  The veteran pointed out 
that the VA never did any MRI's or other major tests, and 
that he would submit those tests for review.  The veteran 
also explained his activities with the business, noting that 
he hired people to clean the rugs and did not go out to do 
any cleaning.  He would supervise the work in the customer's 
house, but mostly sat behind a desk.  He would put in about 
25 hours a five-day week.  It was reiterated that the issue 
was a permanent and total rating from January 1991 through 
September 1994.  The veteran indicted that he would submit a 
letter showing the settlement in August 1994, and the money 
he had to pay back

VA general medical examination was conducted in September 
1997.  The veteran reported that all his legal and medical 
records stemming from the Workers' Compensation claim were 
forwarded to the VA for review.  He reported that he suffered 
from carpal tunnel syndrome in both hands as well as 
degenerative joint disease and degenerative disk disease of 
the lumbar, thoracic, and cervical spine.  He also reported 
right ankle injury, and depression due to stress.  Since the 
judge's decision in his Workers' Compensation claim he had 
been working.  He owned a carpet cleaning business and did 
some of the manual labor himself.  He reported constant pain 
but worked to support his family.  He stated that he cried a 
lot at home because of the pain.  He reported numbness and 
pain in both arms and hands.  

Physical examination showed that the veteran was able to walk 
without assistance, but in a slow and deliberate manner, 
slightly hunched forward.  He was able to sit comfortably in 
a chair but complained of pain while sitting and standing.  
He could walk on toes and heels but complained of pain with 
these activities.  Straight leg raising was negative for 
sciatica but did produce pain in the low back area.  On 
palpation there was tenderness from the base of the neck down 
to the sacral area.  Tenderness to palpation over the 
paraspinous musculature throughout the whole back was noted.  
There was tenderness to palpation over both trapezius muscle 
with no identified trigger points.  There was no evidence of 
swelling or deformity of any joints.  He complained of pain 
with all range of motion exercises of the aback, neck, 
shoulders, and lower extremities.  He was able to abduct his 
shoulder with difficulty past 90 degrees during the 
examination but was noted to be able to readily abduct the 
shoulder when pointing to areas of pain on his back.  He 
complained of numbness in his fingers and difficulty making a 
fist or flexing his fingers; however, he was able to grasp 
objects and put on his watch.  There was subjective decrease 
in sensation to light touch in the fingers.  The examination 
impressions were degenerative joint disease and degenerative 
disk disease of the back including the cervical and lumbar 
spine; history of bilateral carpal tunnel syndrome; history 
of anxiety and depression; history of scabies in 1975.


Analysis

The Board notes at the outset that during the hearing in 
November 1993, the veteran said he would submit additional 
information concerning his Workers' Compensation benefits.  
The veteran later reported that all pertinent records had 
been sent to VA.  Accordingly, the Board concludes that the 
record is complete and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

For VA pension purposes, unemployment and unemployability are 
not synonymous.  The veteran was 36 years old when he applied 
for pension benefits in March 1992.  He reported that he had 
a 4th grade education and that he last worked in January 
1991.  He is now 43 years old.  He has occupational 
experience in hotel maintenance, and as an owner/operator of 
a carpet cleaning business.  The record reflects that several 
disorders have been reported, including bilateral carpal 
tunnel syndrome, low back disability, disability of the 
cervical spine, a psychiatric disorder, and right ankle 
disability.  

Currently the veteran is owner and operator of a carpet 
cleaning service, and has owned the company since October 
1994.  In testimony in 1996 he reported that he did no 
cleaning work, and merely worked in a supervisory capacity.  
When examined in September 1997 he reported that he did 
engage in the cleaning process.  There is nothing in the 
evidence of record to show that currently the veteran is not 
substantially and gainfully employed.  Clearly he is not 
eligible for VA pension benefits at this time.

At the time of the hearing in August 1996, the pension issue 
was said to be entitlement to pension for the period the 
veteran was unemployed, from January 1991 to October 1994.  
There are several problems with this approach.  First of all, 
the veteran was fired in January 1991, and his unemployment 
was not due to any specific medical disability.  The veteran 
filed a Workers' Compensation claim, and the claim was not 
settled until 1994.  In the process of the compensation claim 
the veteran was found to have bilateral carpal tunnel 
syndrome, disability of the spine, and a psychiatric 
disorder.  While the veteran did achieve a "permanent" 
disability rating for State Compensation benefit purposes, 
and that finding is evidence to be considered in the 
veteran's VA pension claim, the criteria and standards for 
the state compensation are not the same as for the VA 
benefit, and by law the VA is required to make a separate 
determination.  

VA pension requires permanent total disability.  
Additionally, at the time in question the veteran was under 
40 years of age, and special consideration must be given to 
the question of permanence.  As to the permanence of the 
veteran's disabilities from 1991 to 1994, by the time of the 
VA examination in April 1992, the depression disorder found 
on private evaluation in 1991 was not demonstrated.  The 
Board notes that on a final psychiatric evaluation in June 
1991 the diagnosis was major depression versus adjustment 
disorder.  The record does not show a permanent acquired 
psychiatric disorder for the veteran, or any other mental 
disability, including personality disorder, precluding 
employment on a permanent basis.

VA examination in April 1992 did not find total disability 
related to his back, wrists, ankle, or psychiatrically, 
either singly or in combination, or that the veteran 
presented an exceptional or unusual disability picture.  The 
veteran's current employment shows that the disabilities 
reported from 1991 to 1994 were not permanently and totally 
disabling.  As noted above, the veteran's medical problems 
pre-existed his unemployment in 1991, and had not stopped the 
veteran from working up to that time.  He was fired from his 
job for non-medical reasons.  Ameliorative surgery for the 
carpal tunnel syndrome was suggested in 1991, but the veteran 
did not avail himself of that opportunity then, and he does 
not suggest now that surgery is required.  It is for 
consideration that his subjective complaints of pain on every 
movement, touch or motion on examination in 1997, were not 
compatible with the minimal objective findings.

Considering the veteran's age, occupational experience, the 
nature and extent of his disabilities, as currently 
demonstrated, and other related factors, the Board does not 
find that he was unemployable for VA pension purposes from 
1991 to 1994, or that he is unemployable now.  Additionally, 
the record does not warrant a permanent and total disability 
rating on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(2) and 4.17(b).


ORDER

A permanent and total disability rating for pension purposes 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

